         Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

NINA C.,1                                         3:20-cv-00374-BR

             Plaintiff,                           OPINION AND ORDER

v.

Commissioner, Social Security
Administration,

             Defendant.


GEORGE J. WALL
CAITLIN S. LAUMAKER
Law Offices of George J. Wall
825 N.E. 20th Avenue
Suite 330
Portland, OR 97232
(503) 236-0068

             Attorneys for Plaintiff

SCOTT ASPAUGH
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 2 of 20



MICHAEL W. PILE
Acting Regional Chief Counsel
LISA GOLDOFTAS
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3858

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Nina C. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's application for Supplemental

Security Income (SSI) under Title XVI of the Social Security Act.

This Court has jurisdiction to review the Commissioner's final

decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on June 14, 2017, and

alleged a disability onset date of July 1, 2015.                Tr. 459.2      The

application was denied initially and on reconsideration.                  An

Administrative Law Judge (ALJ) held a hearing on January 3, 2019.

Tr. 323-52.      Plaintiff was represented by an attorney at the


     2
       Citations to the official transcript of record filed by
the Commissioner on September 2, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25    Filed 03/26/21   Page 3 of 20



hearing.   Plaintiff and a vocational expert (VE) testified.

     The ALJ issued a decision on January 17, 2019, in which he

found Plaintiff is not disabled, and, therefore, Plaintiff is

not entitled to benefits.      Tr. 15-22.     Pursuant to 20 C.F.R.

§ 404.984(d), that decision became the final decision of the

Commissioner on January 8, 2020, when the Appeals Council denied

Plaintiff's request for review.      Tr. 1-7.      See Sims v. Apfel, 530

U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on January 4, 1975, and was 43 years old

at the time of the hearing.     Tr. 459.      Plaintiff has a GED.

Tr. 881.   The ALJ found Plaintiff does not have any past relevant

work experience.    Tr. 310.

     Plaintiff alleges disability due to “type I diabetes with

peripheral neuropathy, degenerative disc disease of the lumbar

spine, chronic pancreatitis, a substance use disorder,

[Posttraumatic Stress Disorder] PTSD, anxiety, depression, a

schizoaffective disorder, and borderline personality disorder.”

Pl.’s Br. at 2.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 305-08.


3 - OPINION AND ORDER
      Case 3:20-cv-00374-BR   Document 25    Filed 03/26/21   Page 4 of 20



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of evidence]

but less than a preponderance.       Id. (citing Valentine, 574 F.3d

at 690).


4 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25    Filed 03/26/21   Page 5 of 20



     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.              Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).              Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 416.920.       Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 416.920(b).      See also Keyser v. Comm’r of


5 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 6 of 20



Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commis-

sioner determines the claimant does not have any medically severe

impairment or combination of impairments.         20 C.F.R.

§ 416.920(c).   See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.              20

C.F.R. § 416.920(a)(4)(iii).     See also Keyser, 648 F.3d at 724.

The criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s Residual Functional Capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§ 416.945(a).   See also Social Security Ruling (SSR) 96-8p.               “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
      Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 7 of 20



F.2d 597, 603 (9th Cir. 1989)).

      At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.       20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

      If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.     20 C.F.R. § 416.920(a)(4)(v).           See also

Keyser, 648 F.3d at 724.      Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.              Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.    20 C.F.R. § 416.920(g)(1).

II.   Evaluation of Drug and Alcohol Abuse.

      A claimant is not considered disabled if drug addiction or

alcoholism is a contributing factor material to the determination

of disability.   42 U.S.C. § 1382c(a)(3)(J).          See also Bustamante

v. Massanari, 262 F.3d 949, 955 (9th Cir. 2001).             Substance abuse

is a material factor when the claimant’s remaining limitations

would not be disabling if the claimant stopped using drugs or


7 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 8 of 20



alcohol.   20 C.F.R. § 404.1535(b).

     If the claimant is found to be disabled and there is medical

evidence of substance abuse, the ALJ must determine whether drug

addiction or alcoholism “is a contributing factor material to the

determination of disability.”      20 C.F.R. § 404.1535(a).           To

assess the materiality of drug or alcohol abuse,

           an ALJ must first conduct the five-step inquiry
           without separating out the impact of alcoholism or
           drug addiction. If the ALJ finds that the
           claimant is not disabled under the five-step
           inquiry, then the claimant is not entitled to
           benefits . . . . If the ALJ finds that the
           claimant is disabled and there is medical evidence
           of his drug addiction or alcoholism[,] then the
           ALJ should proceed under § 404.1535 or 416.935 to
           determine if the claimant would still [be found]
           disabled if he stopped using alcohol or drugs.

Bustamante, 262 F.3d at 955 (internal quotation omitted).                  In

effect, the ALJ must make a second five-step sequential inquiry

to “evaluate which of [the claimant’s] current physical and

mental limitations, upon which [the ALJ] based [the] current

disability determination, would remain if [the claimant] stopped

using drugs or alcohol and then determine whether any or all of

[the claimant’s] remaining limitations would be disabling.”                 20

C.F.R. § 404.1535(b)(2).     See also Bustamante, 262 F.3d at 955.

     In such materiality determinations, the claimant bears the

burden to prove that drug addiction or alcoholism is not a

contributing factor material to the disability.             Ball v.

Massanari, 254 F.3d 817, 821 (9th Cir. 2001).


8 - OPINION AND ORDER
        Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 9 of 20



                                ALJ'S FINDINGS

        At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since her June 17, 2014, application

date.    Tr. 300.

        At Step Two the ALJ found Plaintiff has the severe

impairments of “history of alcohol and drug abuse, diabetes

mellitus with neuropathy, lumbar degenerative disc disease, and

anxiety.”     Tr. 300.   The ALJ found Plaintiff’s impairments of

pancreatitis, depression, PTSD, schizotypal personality disorder,

and borderline personality disorder are nonsevere and Plaintiff’s

“history of cervical cancer” and pyelonephritis were not

medically determinable impairments during the relevant period.

Tr. 301.

        At Step Three the ALJ concluded Plaintiff's impairments do

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1.           The ALJ found Plaintiff

has the RFC to perform medium work with the following

limitations:

             [S]imple, repetitive, routine tasks, with no
             contact with the general public. However, due to
             recurring alcohol and drug abuse, as well as the
             ongoing need to participate in drug and alcohol
             abuse recovery, the claimant would likely miss
             more than two days of work a month.

Tr. 304.

        At Step Four the ALJ found Plaintiff does not have any past

relevant work.      Tr. 310.

9 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 10 of 20



     At Step Five the ALJ concluded Plaintiff does not have an

RFC sufficient to perform jobs that exist in significant numbers

in the national economy because of her substance-abuse disorders.

Tr. 310.

     In accordance with 20 C.F.R. §§ 404.1535(a) and 416.935(a)

the ALJ then performed the sequential analysis a second time.

Considering only the impairments and limitations that would

remain if Plaintiff stopped using drugs and alcohol, the ALJ

found Plaintiff’s impairments do not meet or equal the criteria

for any impairment in the Listing of Impairments.             Tr. 311.

     The ALJ found at Step Three that Plaintiff has the RFC to

perform medium work and is limited to “simple, repetitive,

routine tasks with no contact with the general public.”              Tr. 313.

     At Step Four the ALJ concluded Plaintiff does not have any

past relevant work experience.      Tr. 317.

     At Step Five the ALJ found Plaintiff would have the RFC to

perform jobs that exist in significant numbers in the national

economy if she stopped using drugs and alcohol.             Tr. 317.     Thus,

the ALJ concluded Plaintiff is ineligible for benefits because

drug addiction and alcoholism are contributing factors material

to his determination of disability.        Tr. 318.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) improperly


10 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 11 of 20



evaluated the materiality of Plaintiff’s substance abuse and

(2) partially rejected the opinion of Caleb Burns, Ph.D.,

examining psychologist.

I.   The ALJ did not err when he evaluated the materiality of
     Plaintiff’s substance abuse.

     Plaintiff contends the ALJ erred when he improperly

evaluated the materiality of Plaintiff’s substance abuse.

Specifically, Plaintiff asserts the only symptoms and limitations

that the ALJ attributed “solely or at least primarily” to

Plaintiff’s substance-abuse disorder were paranoia and suicidal

ideation.   Plaintiff, however, asserts the record reflects

Plaintiff’s paranoia and depression are persistent regardless

whether she is sober.    Moreover, Plaintiff contends the record

does not establish Plaintiff’s paranoia and depression would

improve to the point that she would not be disabled absent her

substance abuse.   Plaintiff relies on a number of notes by

various medical providers to support her assertion, but a number

of these notes indicate drug use could cause Plaintiff’s symptoms

to increase.   For example, on December 16, 2016, Melissa LeBlanc,

M.D., treating physician, noted Plaintiff had a “depressed mood.”

Tr. 666.    Dr. LeBlanc noted:    “With concurrent substance use[,]

concern is that while [Plaintiff] does not have a plan [to commit

suicide] now and does not plan to act[,] that in the setting of

substance use this may change.”      Tr. 666.      On April 11, 2017,

Tracy Bitz, P.M.H.N.P., treating mental-health provider, reported

11 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 12 of 20



Plaintiff stopped Cymbalta, “did not start lexapro as [they]

discussed,” and was using methamphetamine “intermittently.”

Tr. 1191.   In early May 2017 Plaintiff was placed on a “county

hold” due to attempted suicide, and she was admitted to the

psychiatric ward at St. Vincent’s Hospital.          Tr. 1083.      Plaintiff

reported she had “relapsed and had drank alcohol” just before her

suicide attempt.   Tr. 1147.     On May 18, 2017, James Reuther,

M.D., treating physician, noted Plaintiff was diagnosed with

pyelonephritis and treated with antibiotics.           In addition,

Patrick Gaston, M.D., treating physician, noted Plaintiff was

suffering from “[s]evere protein-calorie malnutrition.”

Tr. 1151.   Dr. Reuther noted on May 18, 2017, that “some” of

Plaintiff’s suicidal feelings “may have been contributed to by

her [pyelonephritis].    As her medical condition has improved, her

depression has also improved.”      Tr. 1149.      After her May 2017

suicide attempt Plaintiff underwent a period of sobriety.

Plaintiff began mental-health treatment, obtained housing, and

attended therapy sessions.      On July 3, 2017, Plaintiff reported

she was “keeping busy with groups and appointments.”             Tr. 1004.

On July 20, 2017, P.M.H.N.P. Bitz noted Plaintiff had “much

overall improvement, but this is in contrast to [Plaintiff’s]

continued perception of intense distress.”          Tr. 968.     On

September 21, 2017, P.M.H.N.P. Bitz noted Plaintiff was “showing

gradual improvement in functioning,” including with her


12 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21    Page 13 of 20



“anxiety/panic.”   Tr. 919.     On September 22, 2017, Kian Kolahl,

Q.M.P.H., treating mental-health provider, noted Plaintiff’s

symptoms were “much improved over time especially with permanent

housing.”   Tr. 914.    The record, however, reflects Plaintiff

relapsed at some point before January 24, 2018, and began using

methamphetamine and alcohol.      On January 24, 2018, Plaintiff

attempted suicide.      Plaintiff reported “regular methamphetamine

use” and “regular alcohol use.”      Tr. 1606.      Paul McMahon, M.D.,

treating physician, reported Plaintiff “presented to the

[emergency department] on 1/24 after [overdosing] on clonadine

and prazosin which she takes for her anxiety.”              Tr. 1609.

Dr. McMahon noted Plaintiff’s drug screen was positive for

methamphetamine, and Plaintiff “reported having 4 shots of vodka

that AM.”   Tr. 1609.    Plaintiff reported using methamphetamine “a

few days before her OD,” and the morning of her overdose she went

“to a neighbors to be social” and had “a few drinks.”               Tr. 1610.

Plaintiff reported when she returned to her apartment “her mood

worsened significantly, she was tearful and decided” to commit

suicide.    Tr. 1610.   Plaintiff discussed her past suicide

attempts with Dr. McMahon and informed him that “except for x1

attempt during post-partum depression, all [of her] prior

[suicide attempts] have been under the influence of substances.”

Tr. 1610.

     “[T]he claimant bears the burden of proving that drug or


13 - OPINION AND ORDER
     Case 3:20-cv-00374-BR    Document 25   Filed 03/26/21   Page 14 of 20



alcohol addiction is not a contributing factor material to [her]

disability.”   Bender v. Saul, 788 F. App'x 490, 491 (9th Cir.

2019)(quoting Parra v. Astrue, 481 F.3d 742, 748 (9th Cir. 2007).

Here Plaintiff’s assertion that the ALJ erred in his “materiality

analysis” essentially challenges the ALJ’s interpretation of and

decisions regarding the weight given to the evidence of

Plaintiff’s condition during periods of substance and alcohol

abuse and her periods of abstention.         Even if reasonable

minds could differ as to whether Plaintiff’s mental disorders

would improve to the point of nondisability in the absence of

substance and alcohol abuse, the Ninth Circuit has made clear

that when “evidence is susceptible to more than one rational

interpretation, the ALJ’s decision should be upheld.”               Orn v.

Astrue, 495 F.3d 625, 630 (9th Cir. 2007).          The ALJ noted medical

providers have indicated Plaintiff’s symptoms improved when she

abstained from methamphetamine and alcohol, and the record

reflects her symptoms worsen considerably when she does not

abstain.   Thus, because the record as a whole could reasonably

support the ALJ’s decision, the Court upholds the ALJ’s decision

regarding materiality.       See, e.g, Hiler v. Astrue, 687 F.3d

1208, 1211 (9th Cir. 2012)(when the record considered as a

whole can reasonably support either affirming or reversing the

Commissioner's decision, the court must affirm).

     Accordingly, the Court concludes the ALJ did not err when he


14 - OPINION AND ORDER
      Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 15 of 20



found drug addiction and alcoholism are contributing factors

material to the determination as to whether Plaintiff is

disabled.

II.   The ALJ did not err when he partially rejected the opinion
      of Dr. Burns.

      Plaintiff alleges the ALJ erred when he rejected the opinion

of Dr. Burns, examining psychiatrist.

      “Because plaintiff filed her application[] after March 27,

2017, new regulations apply to the ALJ's evaluation of medical

opinion evidence.”     Linda F. v. Saul, No. C20-5076-MAT, 2020

WL 6544628, at *2 (W.D. Wash. Nov. 6, 2020).            “Under the

[new] regulations, an ALJ ‘will not defer or give any specific

evidentiary weight, including controlling weight, to any

medical opinion(s) or prior administrative medical

finding(s)[.]’”    Linda F., 2020 WL 6544628, at *2 (quoting 20

C.F.R. §§ 404.1520c(a), 416.920c(a)).         “A prior administrative

medical finding is a finding, other than the ultimate

determination about [disability], about a medical issue made by

. . . agency medical and psychological consultants at a prior

level of review . . . in [a] claim based on their review of the

evidence.”   20 C.F.R. § 404.1513(a)(5).         In addition, the new

regulations rescinded SSR 06-03p in which the Social Security

Administration “explained how [it] considers opinions and other

evidence from sources who are not acceptable medical sources

. . . .   The [new] rules revised [this] polic[y]. . . .              For

15 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 16 of 20



example, in claims filed on or after March 27, 2017, the final

rules state that all medical sources, not just acceptable medical

sources, can make evidence that [it] categorize[s] and

consider[s] as medical opinions.”      Rescission of Soc. Sec.

Rulings 96-2p, 96-5p, & 06-3p, SSR 96-2P 2017 WL 3928298, at *1

(S.S.A. Mar. 27, 2017).

     “The ALJ must articulate and explain the persuasiveness of a

[medical] opinion or prior finding based on ‘supportability’

and ‘consistency,’ the two most important factors in the

evaluation.   Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(a), (b)(1)-(2)).      “The ‘more relevant the objective

medical evidence and supporting explanations presented’ and the

‘more consistent’ with evidence from other sources, the more

persuasive a medical opinion or prior finding.”             Linda F., 2020

WL 6544628, at *2 (quoting 20 C.F.R. §§ 404.1520c(c)(1)-(2)).

          The ALJ may but is not required to explain how
          other factors were considered, as appropriate,
          including relationship with the claimant (length,
          purpose, and extent of treatment relationship;
          frequency of examination); whether there is an
          examining relationship; specialization; and other
          factors, such as familiarity with other evidence
          in the claim file or understanding of the Social
          Security disability program's policies and
          evidentiary requirements.

Linda F., 2020 WL 6544628, at *2 (quoting 20 C.F.R.

§§ 404.1520c(b)(2), (c)(3)-(5)).      But see 20 C.F.R.

§ 404.1520c(b)(3)(when an ALJ finds two or more opinions about

the same issue are equally supported and consistent with the

16 - OPINION AND ORDER
     Case 3:20-cv-00374-BR    Document 25   Filed 03/26/21   Page 17 of 20



record but not exactly the same, the ALJ must articulate how

these “other factors” were considered).          Thus, the “new

regulations require the ALJ to articulate how persuasive the ALJ

finds medical opinions and to explain how the ALJ considered the

supportability and consistency factors.”          Linda F., 2020 WL

6544628, at *2 (citing 20 C.F.R. §§ 404.1520c(a), (b);

416.920c(a), (b)).    “At the least, this appears to necessitate

that an ALJ specifically account for the legitimate factors of

supportability and consistency in addressing the persuasiveness

of a medical opinion.”       Linda F., 2020 WL 6544628, at *2.

Finally, the Court must also “continue to consider whether the

ALJ's analysis has the support of substantial evidence.”               Linda

F., 2020 WL 6544628, at *2 (citing 82 Fed. Reg. at 5852).

     On June 16, 2017, Dr. Burns completed a psychodiagnostic

evaluation of Plaintiff.      Plaintiff reported before May 8, 2017,

she “had been drinking ‘pretty heavily,’ . . . [at worst] a quart

of tequila a day.”    Tr. 884.     Plaintiff stated she stopped

drinking and using methamphetamine on May 8, 2017, after she

“took meth and a handful of mushrooms, psychedelics, and . . .

drank wine.”   Tr. 884.      Plaintiff noted she had been in

treatment, “mostly AA,” since May 8, 2017.           Id.     Plaintiff stated

she lives in a women’s shelter, does laundry, “tr[ies] to cook,”

grocery shops, goes to appointments, crochets, listens to music,

talks to her half-brother and his wife, and goes to treatment


17 - OPINION AND ORDER
     Case 3:20-cv-00374-BR    Document 25   Filed 03/26/21   Page 18 of 20



meetings.   Tr. 885-86.      Plaintiff stated over the previous two

weeks on a scale of one-to-ten (with one being “very depressed”

and ten being “very cheerful”) she had been “about a 6.               I’m

better.”    Tr. 887.   Plaintiff noted she had “stayed in bed for

weeks at a time with depression” in the past and had been

depressed since childhood.       Plaintiff stated she “has tried to

hurt herself many times,” but she did not believe she would harm

herself in the future because she felt “life is hopeful.”

Tr. 888.    Plaintiff “endorsed 10 out of 13 symptoms of panic” as

well as symptoms of PTSD.       Tr. 888.    Dr. Burns administered a

number of tests that indicated Plaintiff had “good reading

skills,” “intact cognitive functioning,” moderate depression, and

severe anxiety.   Tr. 889-90.      Dr. Burns concluded Plaintiff had

moderate recurrent major depression and was “benefiting [sic]

from psychiatric medication as well as ongoing mental health

therapy.”   Tr. 890.   Dr. Burns also found Plaintiff has a panic

disorder that “has been very limiting for her (along with her

depression) in terms of maintaining ongoing employment.”

Tr. 890.    Dr. Burns concluded Plaintiff

            is in the early stages of remission from substance
            abuse and it is certainly hoped that she will be
            able to maintain her non drinking and non-drug
            status in the future. Continuing counseling and
            substance abuse treatment will help her in this.

                                      * * *

            Because of her mental health and physical
            limitations, [Plaintiff] does not seem to be

18 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 19 of 20



            employable in any competitive work setting for the
            foreseeable future, certainly not for the next 12
            months. If she is placed in an employment
            situation, she will be unable to keep regular
            attendance, will be unable to behave in an
            emotionally appropriate fashion with the regular
            public, will be unable to withstand criticism on
            an ongoing basis, etc.

Tr. 890-91.

     The ALJ found Dr. Burns’s opinion was not persuasive because

it was inconsistent with the record and/or unsupported by his

findings.   Specifically, the ALJ found Dr. Burns’s conclusion

that Plaintiff would not be “be employable in any competitive

work setting” because she would be unable to behave in an

emotionally appropriate manner with the regular public or to

withstand criticism was contradicted by his own findings and

Plaintiff’s daily activities.      For example, Dr. Burns found

Plaintiff’s attention and concentration were intact and her

memory was good.   In addition, at the time of Dr. Burns’s

evaluation of Plaintiff, she was living successfully in a women’s

shelter with six roommates, regularly attending beading and art

therapy sessions, speaking with her half-brother and his wife

every day, and visiting with her half-brother every other week.

The ALJ also noted Dr. Burns found Plaintiff was in the early

stages of remission from substance abuse and hoped she would “be

able to maintain her non drinking and non-drug status in the

future,” but the longitudinal record indicates Plaintiff relapsed

and attempted suicide after using drugs and drinking alcohol.

19 - OPINION AND ORDER
     Case 3:20-cv-00374-BR   Document 25   Filed 03/26/21   Page 20 of 20



Dr. Burns’s opinion, therefore, was relatively unhelpful on the

issue of Plaintiff’s ability to maintain employment in the

absence of substance abuse.

     On this record the Court concludes the ALJ did not err when

he partially rejected Dr. Burns’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 26th day of March, 2021.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




20 - OPINION AND ORDER
